—Order, Supreme Court, New York County (Elliott Wilk, J.), entered October 1, 1997, enjoining plaintiff from commencing or reinstituting any further litigation relating to his guaranteed student loan, and denying his cross motion to, in essence, vacate the orders dated December 4 and December 7, 1987 dismissing the complaint and to amend the ad damnum clause, unanimously affirmed, with costs.
The motion court correctly ruled that plaintiffs claims are barred by the doctrine of res judicata, and, in view of plaintiffs dilatory and frivolous tactics over the long history of this litigation, properly granted injunctive relief. Plaintiffs other contentions are without merit. Concur — Sullivan, J. P., Ellerin, Williams, Mazzarelli and Andrias, JJ.